EXHIBIT 10.1
 
Kim E. Miller, (SBN
178370)                                                                           Elaine
Byszewski (SBN 222304)
KAHN GAUTHIER SWICK,
LLC                                                                 HAGENS
BERMAN SOBOL
12 E. 41st St., Ste.
1200                                                                                   SHAPIRO
LLP
New York, New York
10017                                                                           700
South Flower Street, Suite 2940
Tel:  (xxx)
xxx-xxxx                                                                                   
         Los Angeles, CA  90017
Fax:  (xxx)
xxx-xxxx                                                                                 
          Tel:  (xxx) xxx-xxxx
E-mail:  xxxxxxxxxxx                                                                   Fax:  (xxx)
xxx-xxxx

 
Lewis S. Kahn
KAHN GAUTHIER SWICK,
LLC                                                                 Liaison
Counsel for the Class
650 Poydras St., Suite 2150
New Orleans, LA  70130
Tel:  (xxx) xxx-xxxx
Fax:  (xxx) xxx-xxxx
E-mail: xxxxxxxxxxxx


Lead Counsel for the Class

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
 
 
 
 
In re:  U.S. AUTO PARTS NETWORK,
INC. SECURITIES LITIGATION
)
)
)
)
)
)
)
)
)
)
)
Master File No.:  CV 07-2030-GW (JC)
 
CLASS ACTION
 
STIPULATION OF SETTLEMENT


    This Stipulation of Settlement dated as of May 1, 2008 (the “Stipulation”),
is made and entered into by and among the following Settling Parties (as defined
further in Section IV hereof) to the above-entitled Litigation: (i) the Lead
Plaintiff (on behalf of itself and each of the Class Members), by and through
its counsel of record in the Litigation; and (ii) the Defendants, by and through
their counsel of record in the Litigation.  The Stipulation is intended by the
Settling Parties to fully, finally, and forever resolve, discharge, and settle
the Released Claims, upon and subject to the terms and conditions hereof
 
I.
THE LITIGATION



On and after March 28, 2007, the following actions were filed in the United
States District Court for the Central District of California, Western Division,
as securities class actions on behalf of purchasers of the publicly-traded
securities of U.S. Auto Parts Network, Inc.  (“U.S. Auto” or the “Company”)
during a defined period of time:
 

 
CASE NAME
 
CASE NUMBER
   
Johnson v. US. Auto Parts, et al.
 
2:07-cv-02030-GW-JC
   
Nopper v. US. Auto Parts, et al.
 
2:07-cv-02775-GW-JC
 



On May 15, 2007, the Court consolidated the above cases as In re U.S. Auto Parts
Network, Inc., 2:07-cv-02030.  On August 16, 2007, the Court appointed Sasco
Investments, LP as Lead Plaintiff pursuant to §21D(a)(3)(B) of the Securities
Act of 1933 (the “Securities Act”), as amended by the Private Securities
Litigation Reform Act of 1995 (the “PSLRA”), and approved its selection of Kahn
Gauthier Swick, LLC as Lead Counsel in the consolidated action (the
“Litigation”), and Hagens Berman Sobol Shapiro, LLP as liaison counsel.
 
On September 5, 2007, a competing lead plaintiff movant that was not appointed
moved to intervene pursuant to Federal Rule of Civil Procedure 24.  On
September 24, 2007, Lead Plaintiff filed a non-opposition to the motion to
intervene.  On September 25, 2007, the motion to intervene was withdrawn.
 
In anticipation of filing a consolidated amended pleading, Lead Plaintiff
conducted an intensive investigation and filed the operative complaint in the
Litigation, the Amended Consolidated Class Action Complaint for Violation of
Federal Securities Laws (the “Complaint”), on October 4, 2007.
 
The Defendants named in the Complaint are: U.S. Auto Parts Network, Inc. (“the
Company”); Sol Khazani, Chairman of the Company’s Board and co-founder of the
Company during the relevant time period; Mehran Nia, President, CEO, and
Director of the Company and a member of the Board of Directors during the
relevant time period; Richard Pine, Vice President of Strategic Planning and
Director for the Company during the relevant time period; Company board members
Frederic W. Harman, Robert J. Matjeles, and Ellen F. Siminoff; and Michael J.
McClane, CFO, Executive Vice President of Finance, and Treasurer of the Company
during the relevant time period (collectively, “the Individual Defendants”); Oak
Investment Partners XI, LP (“Other Controlling Defendant”); and RBC Capital
Markets Corporation, Thomas Weisel Partners, LLC, Piper Jaffray & Co., and JMP
Securities LLC (collectively, the “Underwriter Defendants).
 
The Complaint alleges violations of §§11, 12 and 15 of the Securities Act on
behalf of a class of all purchasers of the publicly-traded securities of U.S.
Auto between February 9, 2007 (the date of the Company’s Initial Public Offering
(“IPO”)) and March 20, 2007, inclusive (the “Class Period”).  The Complaint
alleges that at the time of the IPO there existed negative conditions which were
not disclosed in the IPO Registration Statement and Prospectus and which
adversely affected the Company.
 
The Complaint alleges that the Company had failed to properly integrate the
recently-acquired ThePartsbin.com, Inc. (“Partsbin”), which used a very
different system to conduct business.  ¶¶37-38.  The companies’ systems were not
cross-connected and orders had to be entered manually, the Company stocked
inventory in warehouses and used live salespersons to process orders while
Partsbin had no inventory and no sales personnel to process orders.  ¶¶42,
38-39.  The Company could not assimilate Partsbin’s drop-ship order fulfillment
system or Partsbin’s diverse business culture and operations.  ¶¶38-39.
 
The Complaint further alleges that the Company was also unable or failed to fill
customer orders, to keep the online catalogue information current, or to retain
key employees from Partsbin’s catalog department that were crucial to
successfully integrating the two companies and ensuring that the dual order
fulfillment methods were working properly and had oversight by trained
personnel.  Inventory was often not available or was priced differently than
advertised.  ¶¶43-47.  Partsbin sent customers incomplete or incorrect orders to
prevent the issuance of customer credits and erected obstacles to obtaining
those credits.  Revenues were inflated as a result of customer cancellations for
improperly filled orders.  Id.
 
The Complaint alleges that the Company also failed to disclose substantial
credit risks associated with Partsbin’s drop-ship order fulfillment system,
under which Partsbin was responsible for paying the third-party vendors, who
shipped the orders directly, whether or not the customer payment came
through.  ¶¶48-49.  Partsbin faced inventory risks because returned parts were
sent directly to Partsbin, and not to the vendors.  Partsbin risked receiving
thousands of dollars of returned merchandise daily with no adequate control or
ability to predict inventory return levels.  In addition, Plaintiff alleges that
Partsbin also had credit programs which inflated revenue reporting by
unnecessarily delaying the issuance of customer credits through a complicated
multi-step process, not disclosed to customers, through which customers must go
to obtain credits, ¶¶50-58.
 
The Complaint alleges that the Company also failed to disclose materially
decreased profit margins and revenues in the period leading up to the IPO,
(¶¶59-60) material control deficiencies which operated to prevent minimum
standards of good corporate governance or controls and procedures, as required
by the Securities Exchange Commission (“SEC”) and the Company’s own internal
guidelines and standards of business conduct.  ¶¶61-63.  And, at the time of the
IPO, Defendants had not conducted an adequate due diligence into the Company or
the recently-acquired Partsbin.  ¶62.
 
Further, the Complaint alleges the Company failed to maintain adequate staff to
address customer complaints and other issues, in spite of letters from the
Better Business Bureau, complaints from attorneys, and complaints from Attorneys
General of various States.  ¶¶64-71.  The extremely high volume of Partsbin
customer complaints involving failure of Partsbin to issue credits for returned
or cancelled or wrong merchandise and the lack of an adequate procedure or
control mechanism at Partsbin to deal with and adequately address the issues
arising therefrom or any adequate control, were omitted from the
Prospectus.  ¶69.
 
The Complaint alleges that the Company also made material misstatements as to
its business plan, growth strategy, and the state of the integration of
Partsbin.  ¶¶72-75.  The statements failed to reflect the Company’s failure to
integrate, its inability to properly fill customer orders, or its inability to
keep its crucial online catalogue updated.  The Company stated that customers
experienced tangible benefits from the Company’s business model and operations
solutions, when in fact the adverse conditions at the Company prevented any such
benefits from being realized.  ¶¶76-79.  The IPO also contained untrue
statements about the Company’s order fulfillment system, available inventory,
and reserve for returns, statements which were for the reasons discussed
above.  ¶¶80-81.  Additionally, the Company failed to maintain adequate
technology and management systems, contrary to statements in the IPO touting the
Company’s technological competencies.  ¶¶82-83.
 
The Complaint alleges that the Company also suffered from numerous GAAP and SEC
regulation violations by failure to adequately disclose, despite SEC requests
that the Company do so, the issues regarding Partsbin integration, the Company’s
revenue recognition policies, the Company’s true return and credit policies, and
the Company’s inventory and order fulfillment issues.  ¶¶84-110.  The IPO also
failed to adequately disclose the internal control issues at the Company, issues
which prevented the Company from being able to assure strict compliance with its
internal guidelines for accounting, financial reporting and forecasting -
including its use of estimates.  ¶¶111-114.
 
On March 20, 2007, after Defendants announced results for the fourth quarter and
full year 2007 that were well below plan, over 18.33 million shares of U.S. Auto
Parts traded, more than 1.8 times the number of shares sold in the IPO, and the
stock subsequently fell over 50%.  The Complaint alleges that upon the
publication of this news, the true undisclosed negative conditions that existed
at the time of the February 2007 IPO, and that continued to adversely impact the
Company after that time, came to light.  As this adverse information became
known to investors, the artificial inflation was immediately eliminated from
U.S. Auto Parts’ share price, and Class members who purchased in the IPO or
traceable thereto were damaged as a result of this related share price decline.
 
On October 31, 2007 the Company and Individual Defendants moved the Court to
dismiss the Complaint.  That same day, the Underwriter Defendants filed a
joinder thereto.  In their motion to dismiss, Defendants argued that the
Complaint’s allegations sounded in fraud and were therefore subject to—and
failed to meet—the requirements of Fed. R. Civ. P. 9(b), which requires
allegations of fraud to be pleaded with particularity.  Defendants also argued
that the Complaint failed to allege actionable misstatements or omissions by
Defendants; that Plaintiff failed to allege adequately that the alleged
misstatements and omissions had caused Plaintiff’s losses; and that Plaintiff
failed to adequately allege control person liability against Oak Investment
Partners XI, LP (“the Other Controlling Defendant”).  Defendants concluded that
these arguments together rendered Plaintiff’s allegations in the Complaint
legally insufficient, and on that basis moved the Court to dismiss the Complaint
pursuant to Fed. R. Civ. Pr. 9(b) and 12(b)(6).
 
On November 27, Lead Plaintiff filed its memorandum of law in opposition to
Defendants’ motion to dismiss, responding to each of Defendants’
arguments.  Plaintiff contended that the allegations Complaint sounded in
negligence, not in fraud, and that, therefore, the pleading requirement was that
of Fed. R. Civ. P. 8, not the stricter requirements of 9(b).  Plaintiff also
argued that should the Court find that the allegations sounded in fraud, that
Plaintiff had complied with the requirements of 9(b) by alleging the what,
where, when, who, and why false of each statement or omission.  Plaintiff
further argued that actionable misstatements or omissions by Defendants in the
IPO were adequately pled; that such alleged omissions had caused Plaintiff’s
losses; and that Plaintiff adequately alleged control person liability against
Oak Investment Partners XI, LP.  Plaintiffs concluded that the allegations in
the Complaint were therefore legally sufficient, and that Defendants’ motion to
dismiss should be denied.
 
On December 13, 2007 Defendants filed their reply memorandum of law in further
support of their motion to dismiss the Complaint, and the next day the
Underwriter Defendants filed a Joinder to that reply.
 
A hearing on the motion to dismiss was initially set for December 20,
2007.  Pursuant to a scheduling stipulation filed by the parties, the Court
continued to February 4, 2008 in order to permit the parties to conduct a
mediation.
 
On January 30, 2007, Lead Counsel, and Counsel for the Company and the
Individual Defendants met in Newport Beach, California to mediate the case
before a retired United States District Judge, the Honorable Layn
R.  Phillips.  At that time, the parties reached an agreement in principle to
settle the Litigation.  On February 4, 2008, the Court ordered the Hearing on
the Motion to Dismiss continued to April 7, 2008 in light of the Parties’
agreement in principle.
 
On or about February 8, 2008, Defendants produced approximately 1500 pages of
emails from the files of the Chief Financial Officer, Controller, Director of
Finance and Sarbanes-Oxley Manager and more than 350 Excel spreadsheets and
other attachments.  On March 27, 2008, documents from the Underwriter Defendants
were produced.  Lead Counsel carefully reviewed and analyzed all documents in
order to confirm the fairness, reasonableness, and adequacy of the proposed
settlement.  In total, over 60,000 pages of documents were produced by
Defendants.
 
II.
DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY



Defendants have denied and continue to deny each and all of the claims and
contentions alleged by Lead Plaintiff in the Litigation.  Defendants expressly
have denied and continue to deny all charges of wrongdoing or liability against
them arising out of any of the conduct, statements, acts or omissions alleged,
or that could have been alleged, in the Litigation.  Defendants also have denied
and continue to deny, inter alia, the allegations that the Lead Plaintiff and
the Class have suffered damage, that the prices of U.S. Auto securities were
artificially inflated by reasons of alleged misrepresentations, non-disclosures
or otherwise, and that Lead Plaintiff and the Class were harmed by the conduct
alleged in the Complaint, and Defendants believe that the evidence developed to
date supports their position.
 
Nonetheless, Defendants have concluded that further conduct of the Litigation
would be protracted and expensive and have taken into account the uncertainty
and risks inherent in any litigation, especially in complex cases like the
Litigation.  Defendants have, therefore, determined that it is desirable and
beneficial to them that the Litigation be settled in the manner and upon the
terms and conditions set forth in this Stipulation.
 
III.
CLAIMS OF LEAD PLAINTIFF AND BENEFITS OF SETTLEMENT



Lead Plaintiff believes that the claims asserted in the Litigation have merit
and that the evidence developed to date supports the claims.  However, Lead
Plaintiff recognizes and acknowledges the expense and length of continued
proceedings necessary to prosecute the Litigation against Defendants through
trial and through appeals.  Lead Plaintiff has also taken into account the
uncertain outcome and the risk of any litigation, especially in complex actions
such as the Litigation, as well as the difficulties and delays inherent in such
litigation, as well as the risk of inability to pay a judgment by
Defendants.  Lead Plaintiff is also mindful of the inherent problems of proof
and possible defenses to the securities law violations asserted in the
Litigation.  Lead Plaintiff believes that the settlement set forth in the
Stipulation confers substantial benefits upon the Class.  Based on their
evaluation, Lead Plaintiff and Lead Counsel have determined that the settlement
set forth in the Stipulation is in the best interests of the Lead Plaintiff and
the Class.
 
IV.
TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT



NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the Lead
Plaintiff (for itself and the Class Members) and Defendants, by and through
their counsel, that, subject to the approval of the Court, the Litigation and
the Released Claims shall be finally and fully compromised, settled, and
released, and the Litigation shall be dismissed with prejudice, as to all
Settling Parties, upon and subject to the terms and conditions of the
Stipulation, as follows.
 
 
1.       Definitions

 
As used in the Stipulation, the following terms have the meanings specified
below:
1.1           “Authorized Claimant” means any Class Member whose claim for
recovery has been allowed pursuant to the terms of the Stipulation.
 
1.2           “Claimant” means any Class Member who files a Proof of Claim in
such form and manner, and within such time, as the Court shall prescribe.
 
1.3           “Claims Administrator” means Complete Claims Solutions.
 
1.4           “Class” means all Persons who purchased common stock of U.S. Auto
pursuant to its February 9, 2007 Initial Public Offering (“IPO” or the
“Offering”) of 10 million shares of common stock, defined for purposes of this
settlement as purchasers between February 9, 2007 and March 20, 2007.  Excluded
from the Class are Defendants, members of the immediate families of the
Individual Defendants, current or former directors and officers of U.S. Auto and
the legal representatives, heirs, successors, or assigns of any such excluded
Person.  Also excluded from the Class are those Persons who timely and validly
request exclusion from the Class pursuant to the Notice of Pendency and Proposed
Settlement of Class Action.
 
1.5           “Class Member” or “Member of the Class” means a Person who falls
within the definition of the Class as set forth in ¶1.4 of the Stipulation.
 
1.6           “Class Period” means February 9, 2007 to March 20, 2007.
 
1.7           “U.S. Auto” means U.S. Auto Parts Network, Inc.
 
1.8           “Defendants” means U.S. Auto, the Individual Defendants, and the
Underwriter Defendants.
 
1.9           “Effective Date” means the first date by which all of the events
and conditions specified in ¶7.1 of the Stipulation have been met and have
occurred.
 
1.10           “Escrow Agent” means Kahn Gauthier Swick, LLC, or its
successor(s).
 
1.11           “Final” means when the last of the following with respect to the
Judgment approving the Stipulation, substantially in the form of Exhibit B
hereto, shall occur: (i) the expiration of the time to file a motion to alter or
amend the Judgment under Federal Rule of Civil Procedure 59(e) has passed
without any such motion having been filed; (ii) the expiration of the time in
which to appeal the Judgment has passed without any appeal having been taken,
which date shall be deemed to be thirty (30) days following the entry of the
Judgment, unless the date to take such an appeal shall have been extended by
Court order or otherwise, or unless the 30th day falls on a weekend or a Court
holiday, in which case the date for purposes of this Stipulation shall be deemed
to be the next business day after such 30th day; and (iii) if such motion to
alter or amend is filed or if an appeal is taken, immediately after the
determination of that motion or appeal so that it is no longer subject to any
further judicial review or appeal whatsoever, whether by reason of affirmance by
a court of last resort, lapse of time, voluntary dismissal of the appeal or
otherwise, and in such a manner as to permit the consummation of the settlement
substantially in accordance with the terms and conditions of this
Stipulation.  For purposes of this paragraph, an “appeal” shall include any
petition for a writ of certiorari or other writ that may be filed in connection
with approval or disapproval of this settlement, but shall not include any
appeal that concerns only the issue of attorneys’ fees and reimbursement of
costs or the Plan of Allocation of the Settlement Fund.
 
1.12           “Individual Defendants” means Sol Khazani, Mehran Nia, Richard E.
Pine, Frederic W. Harman, Robert J. Majteles, Ellen F. Siminoff, and Michael J.
McClane.
 
1.13           “Other Controlling Defendant” means Oak Investment Partners XI,
LP.
 
1.14           “Underwriter Defendants” means RBC Capital Markets Corporation,
Thomas Weisel Partners LLC, Piper Jaffray & Co. and JMP Securities LLC.
 
1.15           “Judgment” means the judgment to be rendered by the Court,
substantially in the form attached hereto as Exhibit B.
 
1.16           “Lead Counsel” means Kahn Gauthier Swick, LLC.
 
1.17           “Lead Plaintiff” means Sasco Investments, LP.
 
1.18           “Person” means an individual, corporation, partnership, limited
partnership, association, joint stock company, estate, legal representative,
trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and their spouses, heirs,
predecessors, successors, representatives, or assignees.
 
1.19           “Plan of Allocation” means a plan or formula of allocation of the
Settlement Fund whereby the Settlement Fund shall be distributed to Authorized
Claimants after payment of expenses of notice and administration of the
settlement, Taxes and Tax Expenses, such attorneys’ fees, costs, expenses and
interest as may be awarded by the Court.  Any Plan of Allocation is not part of
the Stipulation and Defendants and their Related Parties shall have no
responsibility for, interest in, or liability whatsoever with respect to the
distribution of the Net Settlement Fund, the Plan of Allocation, the
determination, administration, or calculation of claims, the payment or
withholding of Taxes or Tax Expenses, any losses incurred in connection
therewith, or any payment of attorneys’ fees and expenses to Lead Counsel over
and above payment from the Settlement Fund.
 
1.20           “Related Parties” means each of a Defendant’s past or present
directors, officers, employees, partners, insurers, co-insurers, reinsurers,
agents, controlling shareholders, attorneys, accountants, auditors, advisors,
investment advisors, personal or legal representatives, predecessors,
successors, parents, subsidiaries, divisions, joint ventures, assigns, spouses,
heirs, related or affiliated entities, any entity in which a Defendant has a
controlling interest, any members of an Individual Defendant’s immediate family,
or any trust of which an Individual Defendant is the settlor or which is for the
benefit of an Individual Defendant’s family.
 
1.21           “Released Claims” shall collectively mean all claims demands,
rights, liabilities and causes of action of every nature and description
whatsoever, known or unknown, whether or not concealed or hidden, asserted or
that might have been asserted, including, without limitation, claims for
negligence, gross negligence, breach of duty of care and/or breach of duty of
loyalty, fraud, breach of fiduciary duty, or violations of any state or federal
statutes, rules or regulations or common law principles, by the Lead Plaintiff
or any Class Member against the Defendants and/or their Related Parties arising
out of, relating to, or in connection with the purchase or sale of the
publicly-traded securities of U.S. Auto by Lead Plaintiff or any Class Member
during the Class Period.
 
1.22           “Released Persons” means each and all of the Defendants and each
and all of their Related Parties.
 
1.23           “Settlement Fund” means the principal amount of Ten Million
($10,000,000) in cash to be paid to the Escrow Agent pursuant to ¶2.1 of this
Stipulation, plus all interest earned thereon pursuant to ¶¶2.1, 2.2 and 2.6.
 
1.24           “Settling Parties” means, collectively, each of the Defendants,
and the Lead Plaintiff on behalf of itself and the Class Members.
 
1.25           “Notice Order” means the preliminary order as approved by the
Court for mailing and publication as defined in ¶3.1 hereof.
 
 
2.       The Settlement



 
a.
The Settlement Fund

 
2.1           U.S. Auto shall pay or cause to be paid the sum of Ten Million
($10,000,000) in cash, within the time set forth in ¶ 2.2, below, into an
interest bearing account maintained by the Escrow Agent in settlement of the
Litigation which, with any accrued interest, shall constitute the Settlement
Fund.  Other than the obligation of U.S. Auto to pay or cause to be paid this
amount to the Escrow Agent, no Defendant shall have any obligation to make any
payment pursuant to this Agreement.
 
2.2           Subject to the terms of this Stipulation, U.S. Auto shall pay or
cause to be paid $100,000 of the Settlement Fund into the Escrow Account within
ten (10) business days of the execution of the Notice Order as defined in ¶ 3.1
hereof.  Defendants shall pay or see to the payment of the remaining balance of
the Settlement Fund into the Escrow Account within 30 days following the Court’s
issuance of the Notice Order.
 
 
b.
The Escrow Agent

 
2.3           The Escrow Agent may invest the Settlement Fund deposited pursuant
to ¶2.1 hereof in instruments backed by the full faith and credit of the United
States Government or fully insured by the United States Government or an agency
thereof and shall reinvest the proceeds of these instruments as they mature in
similar instruments at their then-current market rates.  The Escrow Agent shall
bear all risks related to investment of the Settlement Fund.
 
2.4           The Escrow Agent shall not disburse the Settlement Fund except as
provided in the Stipulation, by an order of the Court, or with the written
agreement of counsel for all parties.
 
2.5           Subject to further order and/or direction as may be made by the
Court, the Escrow Agent is authorized to execute such transactions on behalf of
the Class Members as are consistent with the terms of the Stipulation.
 
2.6           All funds held by the Escrow Agent shall be deemed and considered
to be in custodia legis of the Court, and shall remain subject to the
jurisdiction of the Court, until such time as such funds shall be distributed
pursuant to the Stipulation and/or further order(s) of the Court.
 
2.7           Within thirty (30) days after payment of the Settlement Fund to
the Escrow Agent pursuant to ¶2.1 hereof, the Escrow Agent may establish a
“Class Notice and Administration Fund,” and may deposit up to $100,000 from the
Settlement Fund in it.  The Class Notice and Administration Fund may be used by
Lead Counsel to pay costs and expenses reasonably and actually incurred in
connection with providing notice to the Class, locating Class Members, assisting
with the filing of claims, administering and distributing the Settlement Fund to
Authorized Claimants, processing Proof of Claim and Release forms and paying
escrow fees and costs, if any.  The Class Notice and Administration Fund may
also be invested and earn interest as provided for in ¶2.3 of this
Stipulation.  Any costs or expenses expended for notice or claims administration
in excess of $100,000 shall be paid from the Settlement Fund, subject to
approval of Lead Counsel.  In no event shall Defendants have any responsibility
for or liability with respect to the Escrow Agent or its actions, the Class
Notice and Administration Fund, the Settlement Fund or the administration of the
Settlement Fund.
 
 
c.
Taxes



2.8       (a) The Settling Parties and the Escrow Agent agree to treat the
Settlement Fund as being at all times a “qualified settlement fund” within the
meaning of Treas. Reg. §1.468B-1.  In addition, the Escrow Agent shall timely
make such elections as necessary or advisable to carry out the provisions of
this ¶2.8, including the “relation-back election” (as defined in Treas. Reg.
§1.468B-1) back to the earliest permitted date.  Such elections shall be made in
compliance with the procedures and requirements contained in such
regulations.  It shall be the responsibility of the Escrow Agent to timely and
properly prepare and deliver the necessary documentation for signature by all
necessary parties, and thereafter to cause the appropriate filing to occur.
 
    (b)  For the purpose of § 1.468B of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, the “administrator” shall
be the Escrow Agent.  The Escrow Agent shall timely and properly file all
informational and other tax returns necessary or advisable with respect to the
Settlement Fund (including without limitation the returns described in Treas.
Reg. § 1.468B-2(k)).  Such returns (as well as the election described in ¶2.8(a)
hereof) shall be consistent with this ¶2.8 and in all events shall reflect that
all Taxes (including any estimated Taxes, interest or penalties) on the income
earned by the Settlement Fund shall be paid out of the Settlement Fund as
provided in ¶2.8(c) hereof.
 
    (c)  All Taxes (including any estimated Taxes, interest or penalties)
arising with respect to the income earned by the Settlement Fund, including any
Taxes or tax detriments that may be imposed upon the Defendants or their Related
Parties with respect to any income earned by the Settlement Fund for any period
during which the Settlement Fund does not qualify as a “qualified settlement
fund” for federal or state income tax purposes (“Taxes”), and (b) expenses and
costs incurred in connection with the operation and implementation of this ¶2.8
(including, without limitation, expenses of tax attorneys and/or accountants and
mailing and distribution costs and expenses relating to filing (or failing to
file) the returns described in this ¶2.8) (“Tax Expenses”), shall be paid out of
the Settlement Fund; in no event shall the Defendants or their Related Parties
have any responsibility for or liability with respect to the Taxes or the Tax
Expenses.  The Escrow Agent shall indemnify and hold each of the Defendants and
their Related Parties harmless for Taxes and Tax Expenses (including, without
limitation, Taxes payable by reason of any such indemnification).  Further,
Taxes and Tax Expenses shall be treated as, and considered to be, a cost of
administration of the Settlement Fund and shall be timely paid by the Escrow
Agent out of the Settlement Fund without prior order from the Court and the
Escrow Agent shall be obligated (notwithstanding anything herein to the
contrary) to withhold from distribution to Authorized Claimants any funds
necessary to pay such amounts including the establishment of adequate reserves
for any Taxes and Tax Expenses (as well as any amounts that may be required to
be withheld under Treas. Reg. 1.468B-2(1)(2)).  The parties hereto agree to
cooperate with the Escrow Agent, each other, and their tax attorneys and
accountants to the extent reasonably necessary to carry out the provisions of
this ¶2.8.
 
    (d) For the purpose of this ¶2.8, references to the Settlement Fund shall
include both the Settlement Fund and the Class Notice and Administration Fund
and shall also include any earnings thereon.
 
 
d.
CAFA Notice


2.9           Settling Defendants shall no later than ten (10) days following
the Court’s entry of the Order Preliminarily Approving Settlement and Providing
For Notice, and pursuant thereto, serve upon the appropriate State official of
each State in which a Class Member resides and the Attorney General of the
United States a notice of the proposed Settlement in compliance with the
requirements of the Class Action Fairness Act, 28 U.S.C. § 1711 et seq.
 
 
e.
Termination of Settlement

 
2.10           In the event that the Stipulation is not approved, or is
terminated, canceled, or fails to become effective for any reason, the
Settlement Fund and the Class Notice and Administration Fund (in each case,
including accrued interest), less expenses actually incurred and properly due
and owing in connection with the settlement provided for herein, shall be
refunded pro rata to U.S. Auto and/or any other entities contributing to the
Settlement Fund, as provided in ¶7.3 below.
 
 
3.       Notice Order and Settlement Hearing

 
3.1           Promptly after execution of the Stipulation, the Settling Parties
shall submit the Stipulation together with its Exhibits to the Court and shall
apply for entry of an order (the “Notice Order”), substantially in the form of
Exhibit A hereto, requesting, inter alia, the preliminary approval of the
settlement set forth in the Stipulation, and approval for mailing the Notice of
Pendency and Proposed Settlement of Class Action (the “Notice”) substantially in
the form of Exhibit A-1 hereto and publication of a summary notice substantially
in the form of Exhibit A-3 hereto.  The Notice shall include the general terms
of the settlement set forth in the Stipulation, the proposed Plan of Allocation,
the general terms of the Fee and Expense Application and the date of the
Settlement Hearing.
 
3.2           Lead Counsel shall request that after notice is given, the Court
hold a hearing (the “Settlement Hearing”) and approve the settlement of the
Litigation as set forth herein.  At or after the Settlement Hearing, Lead
Counsel also will request that the Court approve the proposed Plan of Allocation
and the Fee and Expense Application.  Lead Counsel may also request Court
approval of an application by Lead Plaintiff for reimbursement for reasonable
costs and expenses, including Plaintiffs’ counsel’s time spent on the
Litigation.  Promptly after execution of this Stipulation, the Settling Parties
shall submit the Stipulation together with its Exhibits to the Court and shall
apply for entry of an order (the “Notice Order”), substantially in the form of
Exhibit A hereto.  The Notice Order shall specifically include provisions that,
among other things, will:
 
(a)  Preliminarily approve this Stipulation and the Settlement set forth herein
as being fair, just, reasonable and adequate to all Settling Parties;
 
(b)  Approve the form of Notice of Pendency and Settlement of Class Action (the
“Notice”) (substantially in the form of Exhibit A-1 hereto) for mailing to
Members of the Settlement Class;
 
 
(c)  Approve the form of Proof of Claim and Release (“Proof of Claim and
Release”) (substantially in the form of Exhibit A-2 hereto) for mailing to
Members of the Settlement Class;
 
(d)  Approve a summary notice of the Settlement for publication (the “Summary
Notice”) (substantially in the form of Exhibit A-3 hereto);
 
(e)  Direct Lead Plaintiff’s Counsel to mail or cause to be mailed by first
class mail the Notice and the Proof of Claim and Release to those Persons in the
Settlement Class who can be identified through reasonable effort, on or before
the date specified in the Notice Order;
 
(f)   Direct that nominees who purchased or otherwise acquired U.S. Auto common
stock during the relevant time periods send the Notice and Proof of Claim and
Release form to all beneficial owners of such U.S. Auto common stock within ten
(10) days after receipt of the Notice or send a list of the names and addresses
of such beneficial owners to Lead Plaintiff’s Counsel within ten (10) days of
receipt of the Notice;
 
(g)  Direct Lead Plaintiff’s Counsel to cause the Summary Notice to be published
once in a widely circulated national business-oriented publication or wire
service on or before the date specified in the Notice Order;
 
(h)  Provide that Settlement Class Members who wish to participate in the
Settlement provided for in this Stipulation shall complete and file Proof of
Claim and Release forms pursuant to the instructions contained therein;
 
(i)   Find that the notice given pursuant to subparagraphs (b)-(g) above,
constitutes the best notice practicable under the circumstances, including
individual notice to all Persons in the Settlement Class who can be identified
upon reasonable effort, and constitutes valid, due and sufficient notice to all
Persons in the Settlement Class, complying fully with the requirements of
Rule 23 of the Federal Rules of Civil Procedure, the Constitution of the United
States, and any other applicable law;
 
(j)   Schedule a hearing (the “Settlement Hearing”) to be held by the Court to
consider and determine whether the Settlement proposed by this Stipulation
should be approved as fair, reasonable and adequate and whether the Judgment
approving the Settlement should be entered;
 
(k)  Provide that any Settlement Class Member who so desires may exercise the
right to exclude themselves from the Settlement Class but only if they comply
with the requirements for so doing as set forth in the Notice;
 
(l)   Provide that at or after the Settlement Hearing, the Court shall determine
whether the proposed Plan of Allocation should be approved;
 
(m) Provide that at or after the Settlement Hearing, the Court shall determine
and enter an Order regarding whether and in what amount attorneys’ fees and
reimbursement of expenses should be awarded to Lead Plaintiff’s Counsel out of
the Settlement Fund;
 
(n)  Provide that pending final determination of whether the Settlement
contained in this Stipulation should be approved, neither the Lead Plaintiff nor
any Settlement Class Member, either directly, representatively, or in any other
capacity shall commence or prosecute any action or proceeding in any court or
tribunal asserting any of the Released Claims against the Released Persons;
 
(o)  Provide that any objections to: (i) the Settlement proposed by this
Stipulation; (ii) entry of the Judgment approving the Settlement; (iii) the
proposed Plan of Allocation; or (iv) Lead Plaintiff’s Counsel’s fee and expense
application(s), and any papers submitted in support of said objections shall be
considered by the Court at the Settlement Hearing only if, on or before the date
specified in the Notice Order, Persons making objections shall file and serve
written objections (which shall set forth each objection and the basis therefor)
and copies of any papers in support of their position as set forth in the Notice
Order; and
 
(p)  Provide that the Settlement Hearing may, from time to time and without
further notice to the Settlement Class, be continued or adjourned by Order of
the Court.
 
 
4.     Releases

 
4.1           Upon the Effective Date, as defined in ¶1.9 hereof, Lead
Plaintiff, and each of the Class Members shall be deemed to have, and by
operation of the Judgment shall have, fully, finally, and forever released,
relinquished and discharged all Released Claims against the Released Persons,
whether or not such Class Member executes and delivers a Proof of Claim and
Release form.
 
4.2           The Proof of Claim and Release to be executed by Class Members
shall release all Released Claims against the Released Persons and shall be
substantially in the form contained in Exhibit A-2 hereto.
 
4.3           Upon the Effective Date, all Class Members and anyone claiming
through or on behalf of any of them, will be forever barred and enjoined from
commencing, instituting, prosecuting, or continuing to prosecute any action or
other proceeding in any court of law or equity, arbitration tribunal, or
administrative forum, asserting the Released Claims against any of the Released
Persons.
 
4.4           Upon the Effective Date, as defined in ¶1.9 hereof, each of the
Released Persons shall be deemed to have, and by operation of the Judgment shall
have, fully, finally, and forever released, relinquished and discharged the Lead
Plaintiff, each and all of the Class Members, and Lead Counsel from all claims
(including Unknown Claims) arising out of, relating to, or in connection with
the institution, prosecution, assertion, settlement or resolution of the
Litigation or the Released Claims.
 
 
5.     Administration and Calculation of Claims, Final Awards and Supervision
and Distribution of Settlement Fund

 
5.1           The Claims Administrator shall administer and calculate the claims
submitted by Class Members.
 
5.2           The Settlement Fund shall be applied as follows:
 
(a)  to pay all the costs and expenses reasonably and actually incurred in
connection with providing notice, locating Class Members, assisting with the
filing of claims, administering and distributing the Settlement Fund to
Authorized Claimants, processing Proof of Claim and Release forms and paying
escrow fees and costs, if any;
 
(b)  to pay the Taxes and Tax Expenses described in ¶2.8 hereof;
 
(c)  to pay Lead Counsel’s attorneys’ fees and expenses (the “Fee and Expense
Award”), to the extent allowed by the Court; and
 
(d)  ater the Effective Date, to distribute the balance of the Settlement Fund
(the “Net Settlement Fund”) to Authorized Claimants as allowed by the
Stipulation, the Plan of Allocation, or the Court.
 
5.3           Upon the Effective Date and thereafter, and in accordance with the
terms of the Stipulation, the Plan of Allocation, or such further approval and
further order(s) of the Court as may be necessary or as circumstances may
require, the Net Settlement Fund shall be distributed to Authorized Claimants,
subject to and in accordance with the following.
 
5.4           Within ninety (90) days after the mailing of the Notice or such
other time as may be set by the Court, each Person claiming to be an Authorized
Claimant shall be required to submit to the Claims Administrator a completed
Proof of Claim and Release, substantially in the form of Exhibit A-2 hereto,
signed under penalty of perjury and supported by such documents as are specified
in the Proof of Claim and Release and as are reasonably available to the
Authorized Claimant.
 
5.5           All Class Members who fail to timely submit a Proof of Claim and
Release within such period, or such other period as may be ordered by the Court,
or otherwise allowed, shall be forever barred from receiving any payments
pursuant to the Stipulation and the settlement set forth herein, but will in all
other respects be subject to and bound by the provisions of the Stipulation, the
releases contained herein, and the Judgment.
 
5.6           The Net Settlement Fund shall be distributed to the Authorized
Claimants substantially in accordance with a Plan of Allocation to be described
in the Notice and approved by the Court.  If there is any balance remaining in
the Net Settlement Fund after six (6) months from the date of distribution of
the Net Settlement Fund (whether by reason of tax refunds, uncashed checks or
otherwise), Lead Counsel shall, if feasible, reallocate such balance among
Authorized Claimants in an equitable and economic fashion.  Thereafter, any
balance which still remains in the Net Settlement Fund shall be donated to an
appropriate, non-profit organization agreed upon by Lead Counsel.
 
5.7           This is not a claims-made settlement and, if all conditions of the
Stipulation are satisfied and the settlement becomes Final, no portion of the
Settlement Fund will be returned to U.S. Auto or any insurer.
 
5.8           No Person shall have any claim against Lead Counsel, the Claims
Administrator or other entity designated by Lead Counsel based on distributions
made substantially in accordance with the Stipulation and the settlement
contained herein, the Plan of Allocation, or further order(s) of the Court.
 
5.9           It is understood and agreed by the Settling Parties that any
proposed Plan of Allocation of the Net Settlement Fund including, but not
limited to, any adjustments to an Authorized Claimant’s claim set forth therein,
is not a part of the Stipulation and is to be considered by the Court separately
from the Court’s consideration of the fairness, reasonableness and adequacy of
the settlement set forth in the Stipulation, and any order or proceeding
relating to the Plan of Allocation shall not operate to terminate or cancel the
Stipulation or affect or delay the finality of the Court’s Judgment approving
the Stipulation and the settlement set forth therein (including the releases
contained therein), or any other orders entered pursuant to the Stipulation.
 
 
6.     Lead Counsel’s Attorneys’ Fees and Reimbursement of Expenses

 
6.1           Lead Counsel may submit an application or applications (the “Fee
and Expense Application”) for distributions to them from the Settlement Fund
for: (a) an award of attorneys’ fees; and (b) reimbursement of actual expenses,
including the fees of any experts or consultants incurred in connection with
prosecuting the Litigation, plus any interest on such attorneys’ fees and
expenses at the same rate and for the same periods as earned by the Settlement
Fund (until paid), as may be awarded by the Court.  Lead Counsel reserves the
right to make additional applications for fees and expenses
incurred.  Defendants do not by this Stipulation take any position on any
application for fees and expenses that Lead Counsel may file.
 
6.2           The attorneys’ fees and expenses, as awarded by the Court, shall
be paid to Lead Counsel from the Settlement Fund, as ordered, immediately after
the Court executes an order awarding such fees and expenses.
 
6.3           The procedure for and the allowance or disallowance by the Court
of any applications by Lead Counsel for attorneys’ fees and expenses, including
the fees of experts and consultants, to be paid out of the Settlement Fund, are
not part of the settlement set forth in the Stipulation, and are to be
considered by the Court separately from the Court’s consideration of the
fairness, reasonableness and adequacy of the settlement set forth in the
Stipulation, and any order or proceedings relating to the Fee and Expense
Application, or any appeal from any order relating thereto or reversal or
modification thereof, shall not operate to terminate or cancel the Stipulation,
or affect or delay the finality of the Judgment approving the Stipulation and
the settlement of the Litigation set forth therein (including the releases
contained therein).
 
 
7.     Conditions of Settlement, Effect of Disapproval, Cancellation or
Termination

 
7.1           The Effective Date of the Stipulation shall be conditioned on the
occurrence of all of the following events:
 
(a)           the Settlement Fund has been funded as required by ¶2.1 hereof;
(b)           Defendants have not exercised their option to terminate the
Stipulation pursuant to the terms of the Supplemental Agreement referenced in
¶7.8 hereof;
(c)           the Court has entered the Notice Order, as required by ¶3.1
hereof;
(d)           the Court has entered the Judgment, or a judgment substantially in
the form of Exhibit B hereto; and
(e)           the Judgment has become Final, as defined in ¶1.11 hereof.
 
7.2           Upon the occurrence of all of the events referenced in ¶7.1
hereof, any and all remaining interest or right of Defendants in or to the
Settlement Fund, if any, shall be absolutely and forever extinguished.  If all
of the conditions specified in ¶7.1 hereof are not met, then the Stipulation
shall be canceled and terminated subject to ¶7.4 hereof unless Lead Counsel and
counsel for Defendants mutually agree in writing to proceed with the
Stipulation.
 
7.3           Unless otherwise ordered by the Court, in the event the
Stipulation shall terminate, or be canceled, or shall not become effective for
any reason, then within ten (10) business days after written notification of
such event is sent by counsel for Defendants to the Escrow Agent and in
accordance with the terms of ¶2.10 hereof; the Settlement Fund (including
accrued interest), plus any amount then remaining in the Class Notice and
Administration Fund (including accrued interest), less expenses and any costs
which have either been disbursed pursuant to ¶2.7 hereof or are determined to be
chargeable to the Class Notice and Administration Fund, shall be refunded by the
Escrow Agent to the respective entities that contributed to the Settlement Fund,
pursuant to written instructions from U.S. Auto or its
successor-in-interest.  At the request of counsel to U.S. Auto, the Escrow Agent
or its designee shall apply for any tax refund owed on the Settlement Fund and
pay the proceeds, after deduction of any fees or expenses incurred in connection
with such application(s) for refund, pursuant to written direction from U.S.
Auto or its successor-in-interest.
 
7.4           In the event that the Stipulation is not approved by the Court or
the settlement set forth in the Stipulation is terminated or fails to become
effective in accordance with its terms, the Settling Parties shall be restored
to their respective positions in the Litigation as of the date this Settlement
Agreement was fully executed.  In such event, the terms and provisions of the
Stipulation, with the exception of ¶¶2.10, 7.3-7.5, and 8.4 hereof; shall have
no further force and effect with respect to the Settling Parties and shall not
be used in this Litigation or in any other proceeding for any purpose, and any
judgment or order entered by the Court in accordance with the terms of the
Stipulation shall be treated as vacated, nunc pro tunc.  No order of the Court
or modification or reversal on appeal of any order of the Court concerning the
Plan of Allocation or the amount of any attorneys’ fees, costs, expenses and
interest awarded by the Court to Lead Counsel shall constitute grounds for
cancellation or termination of the Stipulation.
 
7.5           If the Effective Date does not occur, or if the Stipulation is
terminated pursuant to its terms, neither the Lead Plaintiff nor Lead Counsel
shall have any obligation to repay any amounts actually and properly disbursed
from the Class Notice and Administration Fund.  In addition, any expenses
already incurred and properly chargeable to the Class Notice and Administration
Fund pursuant to ¶2.7 hereof at the time of such termination or cancellation,
but which have not been paid, shall be paid by the Escrow Agent in accordance
with the terms of the Stipulation prior to the balance being refunded in
accordance with ¶¶2.10 and 7.3 hereof.
 
7.6           If a case is commenced in respect to any Defendant under Title 11
of the United States Code (Bankruptcy), or a trustee, receiver or conservator is
appointed under any similar law, and in the event of the entry of a final order
of a court of competent jurisdiction determining the transfer of the Settlement
Fund, or any portion thereof, by or on behalf of such Defendant to be a
preference, voidable transfer, fraudulent transfer or similar transaction, then,
at Lead Plaintiff’s option, as to such Defendant, the releases given and
Judgment entered in favor of such Defendant pursuant to this Stipulation shall
be null and void.
 
7.7           Notwithstanding the foregoing ¶7.6, Lead Plaintiff’s right to
nullify the releases and Judgment as to any Defendant pursuant to ¶7.6 hereof
shall expire upon the Effective Date.
 
7.8           Pursuant to Fed. R. Civ. P. 23(e)(3), under which the parties
seeking approval must file a statement identifying any agreement made in
connection with the proposal, there is a Supplemental Agreement to this
Stipulation of Settlement with additional provisions confidentially agreed upon
between the Parties.
 
 
8.     Miscellaneous Provisions

 
8.1           The Settling Parties (a) acknowledge that it is their intent to
consummate this agreement; and (b) agree to cooperate to the extent reasonably
necessary to effectuate and implement all terms and conditions of the
Stipulation and to exercise their reasonable best efforts to accomplish the
foregoing terms and conditions of the Stipulation.
 
8.2           The Settling Parties intend this settlement to be a final and
complete resolution of all disputes between them with respect to the
Litigation.  The settlement compromises claims which are contested and shall not
be deemed an admission by any Settling Party as to the merits of any claim or
defense.  The Final Judgment will contain a statement that during the course of
the Litigation, the parties and their respective counsel at all times complied
with the requirements of Federal Rule of Civil Procedure 11.  While retaining
their right to deny liability, Defendants agree that the amount paid to the
Settlement Fund and the other terms of the settlement were negotiated in good
faith by the Settling Parties, and reflect a settlement that was reached
voluntarily after consultation with competent legal counsel.  The Settling
Parties reserve their right to rebut, in a manner that such party determines to
be appropriate, any contention made in any public forum that the Litigation was
brought or defended in bad faith or without a reasonable basis.
 
8.3           Neither the Stipulation nor the settlement contained therein, nor
any act performed or document executed pursuant to or in furtherance of the
Stipulation or the settlement: (a) is or may be deemed to be or may be used as
an admission of, or evidence of, the validity of any Released Claim, or of any
wrongdoing or liability of the Defendants or their Related Parties; or (b) is or
may be deemed to be or may be used as an admission of, or evidence of, any fault
or omission of any of the Defendants or their Related Parties in any civil,
criminal or administrative proceeding in any court, administrative agency or
other tribunal.  Defendants and/or their Related Parties may file the
Stipulation and/or the Judgment in any action that may be brought against them
in order to support a defense or counterclaim based on principles of res
judicata, collateral estoppel, release, good faith settlement, judgment bar or
reduction or any other theory of claim preclusion or issue preclusion or similar
defense or counterclaim.
 
8.4           All agreements made and orders entered during the course of the
Litigation relating to the confidentiality of information shall survive this
Stipulation, pursuant to their terms.
 
8.5           All of the Exhibits to the Stipulation are material and integral
parts hereof and are fully incorporated herein by this reference.
 
8.6           The Stipulation may be amended or modified only by a written
instrument signed by or on behalf of all Settling Parties or their respective
successors-in-interest.
 
8.7           The Stipulation and the Exhibits attached hereto constitute the
entire agreement among the parties hereto and no representations, warranties or
inducements have been made to any party concerning the Stipulation or its
Exhibits other than the representations, warranties and covenants contained and
memorialized in such documents.  Except as otherwise provided herein, each party
shall bear its own costs.
 
8.8           Lead Counsel, on behalf of the Class, are expressly authorized by
Lead Plaintiff to take all appropriate action required or permitted to be taken
by the Class pursuant to the Stipulation to effectuate its terms and also are
expressly authorized to enter into any modifications or amendments to the
Stipulation on behalf of the Class which they deem appropriate.
 
8.9           Each counsel or other Person executing the Stipulation or any of
its Exhibits on behalf of any party hereto hereby warrants that such Person has
the full authority to do so.
 
8.10         The Stipulation may be executed in one or more counterparts.  All
executed counterparts and each of them shall be deemed to be one and the same
instrument.  A complete set of original executed counterparts shall be filed
with the Court.
 
8.11         The Stipulation shall be binding upon, and inure to the benefit of,
the successors and assigns of the parties hereto.
 
8.12         The Court shall retain jurisdiction with respect to implementation
and enforcement of the terms of the Stipulation, and all parties hereto submit
to the jurisdiction of the Court for purposes of implementing and enforcing the
settlement embodied in the Stipulation.
 
8.13           The Stipulation and the Exhibits hereto shall be considered to
have been negotiated, executed and delivered, and to be wholly performed, in the
State of California, and the rights and obligations of the parties to the
Stipulation shall be construed and enforced in accordance with, and governed by,
the internal, substantive laws of the State of California without giving effect
to that State’s choice-of-law principles.
 

IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be
executed, by their duly authorized attorneys dated as of May 1, 2008.
 
Dated:  May 1, 2008                        By: /s/KIM E. MILLER


Kim E. Miller (SBN 178380)
KAHN GAUTHIER SWICK, LLC
12 E. 41st Street, 12th Floor
New York, NY 10017
Tel: (xxx) xxx-xxxx
Fax: (xxx) xxx-xxxx
Email: xxxxxxxxxxxxxxxx

Lewis S. Kahn
KAHN GAUTHIER SWICK, LLC
650 Poydras Street, Suite 2150
New Orleans, LA 70130
Tel: (xxx) xxx-xxxx
Fax: (xxx) xxx-xxxx
Email: xxxxxxxxxxxxxxxx


Lead Counsel for the Class


Elaine Byszewski (SBN 222304)
HAGENS BERMAN SOBOL SHAPIRO, LLP
700 South Flower Street, Suite 2940
Los Angeles, CA 90017
Tel: (xxx) xxx-xxxx
Fax: (xxx) xxx-xxxx


Liaison Counsel for the Class


Dated:  May 1, 2008                        By: /s/NINA F. LOCKER


Nina F. Locker
Peri Nielsen
Luke Liss
WILSON SONSINI GOODRICH & ROSATI P.C.
650 Page Mill Road
Palo Alto, California 94304-1050
Tel: (xxx) xxx-xxxx
Fax: (xxx) xxx-xxxx


Counsel for Defendants U.S Auto Parts Network, Inc., Sol Khazani, Mehran Nia,
Michael J. McClane, Richard E. Pine, Robert T. Majteles, Frederic W. Harman,
Ellen F. Siminoff and Oak Investment Partners XI, LLC


Dated:  May 1, 2008                        By: /s/ROBERT A. SACKS


Robert A. Sacks
Diane L. McGimsey
SULLIVAN & CROMWELL LLP
1888 Century Park East
Los Angeles, CA 90067
Tel:  (xxx) xxx-xxxx
Fax:  (xxx) xxx-xxxx


Counsel for Defendants RBC Capital Markets Corporation, Thomas Weisel Partners
LLC, Piper Jaffray & Co. and JMP Securities LLC